Citation Nr: 0506222	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).

In February 2003, a hearing was held before this Acting 
Veterans Law Judge at the RO in San Antonio, Texas.

In July 2003, the Board reopened the veteran's claim for 
service connection for asbestosis and remanded the issue for 
further development.  


FINDING OF FACT

The veteran's current lung disease began many years after 
service, and it was not caused by any incident of service, 
including asbestos exposure.


CONCLUSION OF LAW

A lung disorder, claimed to be due to asbestos exposure in 
service, was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims service connection for lung disease.  He 
maintains that this current condition is due to exposure to 
asbestos while serving aboard ship in the Navy.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Under the VCAA, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

A letter was sent to the appellant in January 2004, regarding 
his claim for service connection.  The letter advised the 
veteran what information and evidence was needed to 
substantiate the claim.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the higher 
evaluation and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records and records from other Federal 
agencies.  

In essence, the January 2004 letter contained the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  The Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letters and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

The Board also notes that a letter was sent to the veteran in 
April 2000, before enactment of the VCAA.  This letter also 
told him what was generally needed to support a service 
connection claim and evidence he needed to submit.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
He has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  The veteran also 
presented testimony at hearing before the undersigned Acting 
Veterans Judge.  Thus, the Board finds that VA has satisfied 
the duty to assist the veteran.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  
Also, an opinion by VA's Office of General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure. M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The service medical records do not show complaints, findings 
or diagnoses regarding a pulmonary disorder.  The veteran's 
DD Form 214 (Report of Transfer or Discharge) indicates that 
he was trained as an electrician's mate and motion picture 
operator.  He served aboard the USS Randolph. 

In February 2000, the RO received the veteran's claim.  
Documents associated with the claim included a March 1999 
letter from a private attorney that advised the veteran of a 
diagnosis of asbestosis.  The veteran also submitted service 
personnel records, which show that he was assigned to the 
"lighting shop" where he performed all new installations 
and repairs.  

In May 2000, the RO received a copy of a cover letter showing 
a class action settlement involving a company that 
distributed asbestos products.  The veteran also submitted a 
March 1999 medical report from a private physician, Dr. 
Petroff.  This report includes an employment history of the 
veteran.  The veteran reported that he worked in construction 
after high school from 1959 to 1962.  His duties included 
framing and cutting asbestos shingles.  He worked on 
wallboards that contained asbestos.  He worked around 
plumbers who installed insulation.  He then worked in the 
boiler room aboard ship as an electrician.  Although he did 
not remove insulation, he worked around it.  Subsequent to 
military service he worked at Western Electric from 1966 
until 1981.  For 4 years, he removed asbestos pillows from 
under floors.  The examiner reported that an October 1997 
X-ray revealed moderate interstitial changes in the lung.  It 
was reported that the veteran had asbestosis as shown by his 
history of exposure to asbestos fibers.  The diagnosis was 
asbestosis.  

Dr. Mascarenhas conducted a VA examination in May 2000.  The 
veteran reported a similar medical and employment history as 
noted by Dr. Petroff.  The diagnosis was asbestosis.  

The physician commented:

It is more than likely that his 
asbestosis developed from preservice and 
postservice exposure and handling of 
asbestos as his work history indicates 
that this exposure occurred more 
significantly while on preservice and 
postservice jobs.  His exposure to 
asbestos while onboard the ship in the 
Navy did not involve the kind of active 
exposure that he had during his 
preservice and postservice jobs.  His 
heaviest exposure occurred after his 
discharge from active duty in the Navy at 
which time he was actively removing 
asbestos pillows and also drilling 
through asbestos boards.  A current chest 
x-ray and pulmonary function tests will 
accompany this report.  

The record contains conflicting opinions as to the 
etiological relationship of the veteran's pulmonary 
disability to his military service.  In addition, to Dr. 
Mascarenhas' opinion, the record contains opinions of a 
private physician who specialized in pulmonary diseases, C. 
P. Andrews, M.D.  Importantly, his opinions are not 
consistent with those of Dr. Mascarenhas.  


In January 2001, Dr. Andrews reported that the veteran's 
service medical records were reviewed.  The physician 
commented:

[The veteran] also has well-documented 
asbestosis and his work in those areas in 
the boiler room in the Navy provided very 
significant exposure from 1962 until 
1966.  Although [the veteran] had other 
asbestos exposure after his service in 
the Navy it appears to have been much 
less substantial, being only for 1-1/2 
years for very brief periods while 
working for Western Electric.

A personal hearing was held in February 2003.  The veteran 
reported his pulmonary symptoms.  He claimed that his initial 
exposure to asbestos was during service when he worked in the 
boiler room.  He noted that he began working at the Western 
Electric Company within 2 months of service and stayed there 
until 1981.  He also indicated that after his diagnosis of 
asbestosis, he talked with his former supervisor at Western 
Electric.  The foreman told the veteran that he had not ever 
worked with asbestos.  The veteran was advised to obtain a 
statement to this effect, from his former supervisor and 
forward it to the Board.  However, the veteran did not return 
any new documents.

At the hearing, the veteran submitted copies of documents 
that concern a November 2000 privately negotiated settlement 
between the veteran and a private company that manufactured 
asbestos based products.  The documents relate that the 
veteran received compensation for damages sustained as a 
result of asbestos exposure. 

As shown above, the record contains opinions as to the 
etiological relationship between the veteran's military 
service and his asbestosis.  The Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence, which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a review of the claims folder, the Board finds the 
statements of Dr. Andrews less than persuasive in light of 
the overall record.  A review of the complete medical record 
shows that Dr. Andrews' conclusions were based on an 
incorrect medical history.  Instead of the 1-1/2 years exposure 
cited by Dr. Andrews, the medical record relates that the 
veteran had extensive occupational contact with asbestosis 
both prior to and subsequent to military service.  Dr. 
Andrews does not account for the pre-service exposure, and 
the post-service exposure of 1-1/2 years is inconsistent with 
the veteran's statements that it was four years.

It appears that the examiner relied on a history that is 
inconsistent with the record, a circumstance that makes the 
doctor's conclusions less persuasive.  It must be noted that 
the history of pre- and post-service exposure provided by the 
veteran to Dr. Petroff was given before he filed his claim 
for VA compensation, and is therefore somewhat more reliable 
than statements made in connection with his VA claim.  Again, 
the veteran was given an opportunity to substantiate his 
hearing testimony that he later learned he was not exposed to 
asbestos before service, but he has not done so.

In contrast, Dr. Mascarenhas' opinion was based on medical 
data and the documented medical history.  He also thoroughly 
considered the possibility of the veteran's asbestosis being 
related to service, and rejected it based upon reasonable 
medical principles supported by the evidentiary record.  The 
Board places greater weight on the report of VA specialist, 
due to the thorough review of the appellant's medical history 
and the discussion of the veteran's exposure.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993).

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
veteran's asbestosis is related to his military service.  The 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt doctrine.  38 C.F.R. §3.102.  
Rather, there is evidence showing pre- and post-service 
asbestos exposure, with a medical opinion that is the more 
likely source of the veteran's asbestosis, and the only 
opinion favorable to the veteran (that of Dr. Andrews) was 
based on an inaccurate history concerning the length of post-
service exposure and an incomplete history concerning pre-
service exposure.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  


ORDER

Entitlement to service connection for asbestosis is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


